 

 

| USDC SDNY |
| DOCUMENT

RICT _
SOUTLIERN DISTRICT OF NEW YO! ELECTRONICALLY LED}

SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

ee ee eee eee eee x DOC #: Mf pon |
ENTRETELAS AMERICANS S.A., 4 DATE FILED: SI/. af |
{ i
Plaintiff,
-against- 19-cv-3658 (LAK)

RAFAEL IGNACIO SOLER,

Defendant.
mm a i aa eee eee ee ee x

ORDER

LEWIS A. KAPLAN, District Judge.

This matter is before the Court on defendant’s motion to dismiss the complaint on
the grounds that (1) the RICO claims are legally insufficient, (2) the non-federal claims, given the
insufficient allegations of the complaint as to the amount in controversy on those claims, are beyond
the Court’s jurisdiction, and (3) the Court should not exercise supplemental jurisdiction over the
later. Inareport and recommendation filed February 3, 2021 (the “R&R”), Magistrate Judge Robert
W. Lehrburger recommended that I grant the motion. The plaintiff object to the R&R.

agree that the complaint in its present form does not allege a legally sufficient RICO
claim and that it dees not sufficiently allege that the matter in controversy on the non-RICO claims
exceeds the requisite threshold. The motion to dismiss the complaint (Dkt 15) therefore is granted
albeit with leave to file an amended complaint on or before May 15, 2021.

This order should not be taken as endorsing the entirety of the R&R. The Court
cannot at this stage exclude the possibility that the plaintiff can state a legally sufficient RICO claim
or that the exercise of supplemental jurisdiction over the non-RICO claims could be appropriate.

SO ORDERED.

Dated: April 15, 2021

 

 

Lewis A. Kaplan
United States District Judge

 
